EXHIBIT 10(f)23

 

BASE SALARIES OF NAMED EXECUTIVE OFFICERS

 

SAVANNAH ELECTRIC AND POWER COMPANY

 

Effective as of March 1, 2006 the following are the annual base salaries of the
Chief Executive Officer and certain other executive officers of Savannah
Electric and Power Company (the “Company”).

 

 

 

W. Craig Barrs

President and Chief Executive Officer

W. Miles Greer

Vice President

$192,487

 

$217,420

Kirby R. Willis

Vice President, Chief Financial Officer and Treasurer

$200,971

 

Anthony R. James, Executive Vice President of The Southern Company, served as
President and Chief Executive Officer of the Company until December 12, 2005.
Mr. James's base salary for the year ended December 31, 2005 was $276,322.

 

 

 

 

 